***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
CONNECTICUT HOUSING FINANCE AUTHORITY v.
       SUSANN T. MCCARTHY ET AL.
               (AC 42792)
                Bright, C. J., and Alvord and Alexander, Js.

                                  Syllabus

The plaintiff sought to foreclose a mortgage on certain real property owned
    by the named defendant, M. At M’s request, the trial court assigned the
    case to the foreclosure mediation program. The mediation, however,
    did not take place because of M’s failure to attend three out of four of
    the required premediation meetings. Thereafter, the plaintiff filed a
    motion for a judgment of strict foreclosure, which the court granted
    following M’s default for failure to plead. On August 21, 2017, the court
    rendered a judgment of strict foreclosure, determined the amount of
    the debt owed, and set M’s law day. M then filed a motion to open the
    judgment and extend the law day, claiming that her default was due to
    an increase in her mortgage payments based on a dispute that arose in
    relation to the payment of her condominium association fees. She also
    filed a petition for reinclusion into the foreclosure mediation program,
    asserting that she wanted to modify the mortgage and retain the property.
    The mediation proved unsuccessful, as the plaintiff did not believe that
    the property was M’s primary residence and M did not have the lump sum
    required under the modification agreement to reinstate the mortgage.
    Between January and August, 2018, M filed her second, third and fourth
    motions to open the judgement and extend the law day, indicating in
    each that she anticipated being able to pay off the amount required to
    reinstate the mortgage. The court granted all of these motions. M then
    filed her fifth motion to open the judgment and extend the law day,
    claiming for the first time that there were discrepancies regarding the
    reinstatement figure that needed to be resolved. The court denied the
    motion but extended the law day. The court also denied M’s sixth and
    seventh motions to open the judgment, in which M reiterated her claim
    that the amount of the debt was disputed, but the court again set new
    law days. Thereafter, the court denied M’s eighth motion to open the
    judgment and her second petition for reinclusion in the foreclosure
    mediation program, and she appealed to this court. Held:
1. The trial court did not abuse its discretion in denying M’s eighth motion
    to open the judgment because M failed to establish good cause as
    required under the applicable statute (§ 49-15): M’s claim on appeal was
    based on the premise that the court’s finding as to the amount of debt,
    made at the time of the judgment of strict foreclosure, was erroneous,
    yet she failed to challenge that finding on appeal or in her first four
    motions to open; moreover, a showing of good cause cannot rest entirely
    on a claim that the original foreclosure judgment was erroneous, or the
    statute would serve merely as a device for extending the time to appeal
    a judgment; furthermore, M had numerous opportunities to complete a
    modification of the mortgage note or to reinstate the note and failed to
    do so, citing only her desire to dispute the amount of the debt.
2. The trial court did not abuse its discretion in denying M’s second petition
    for reinclusion into the foreclosure mediation program because M failed
    to demonstrate the requisite good cause pursuant to the applicable
    statute (§ 49-31l (c) (5)): there was no indication that the parties would
    benefit from additional mediation when their two prior attempts were
    unsuccessful and the plaintiff had made it clear that it would not engage
    in further discussions relating to the amount of the debt, as that amount
    was finally determined by the court when it rendered judgment on
    August 21, 2017.
        Argued December 3, 2020—officially released May 4, 2021


                            Procedural History

  Action to foreclose a mortgage on certain of the
named defendant’s real property, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the named defendant was defaulted
for failure to plead; thereafter, the court, Pittman, J.,
granted the plaintiff’s motion for judgment of strict
foreclosure and rendered judgment thereon; subse-
quently, the court, Dubay, J., denied the named defen-
dant’s motion to open the judgment and her petition
for reinclusion in the foreclosure mediation program,
and the named defendant appealed to this court.
Affirmed.
  Daniel J. Krisch, with whom, on the brief, were Oscar
L. Suarez and Christopher J. McCarthy, for the appel-
lee (plaintiff).
  Christopher G. Brown, for the appellant (named
defendant).
                         Opinion

   BRIGHT, C. J. The defendant Susann T. McCarthy1
appeals from the judgment of the trial court denying
her motion to open and vacate the judgment of strict
foreclosure or extend the law day and her petition for
reinclusion in the foreclosure mediation program. On
appeal, the defendant claims that the trial court abused
its discretion in denying her motions. We disagree and
affirm the judgment of the trial court.
   The following procedural history is relevant to our
analysis. On March 15, 2017, the plaintiff, the Connecti-
cut Housing Finance Authority, filed an amended com-
plaint seeking to foreclose a mortgage on real property
located at 11 Winchester Court in Farmington. In April,
2017, the defendant filed a foreclosure mediation
request with the trial court, and the court, thereafter,
assigned the case to the foreclosure mediation program.
Mediation between the parties never took place because
the defendant failed to attend the required premediation
meetings with the mediator in order to complete the
forms and provide the information necessary for a suc-
cessful mediation. The premediation meetings occurred
on May 8, May 31, June 19 and July 14, 2017. The defen-
dant attended only the May 31, 2017 meeting. On July
17, 2017, the mediator filed a report with the court
stating that a mediation would not be scheduled. The
report stated that the defendant did not fully or substan-
tially complete the forms and furnish the documents
that were requested by the plaintiff. The report also
provided that the plaintiff supplied the requested docu-
mentation, forms, and information to the mediator and
to the defendant.
  On August 3, 2017, the plaintiff filed a motion for
judgment of strict foreclosure. On August 10, 2017, the
court granted the plaintiff’s motion for default against
the defendant for failure to plead. On August 15, 2017,
the plaintiff filed an affidavit of debt stating that the
defendant was indebted to the plaintiff in the amount
of $175,010.46. The debt included escrow advances of
$16,956.27. On August 21, 2017, the court, Pittman, J.,
rendered a judgment of strict foreclosure, determined
the fair market value of the property to be $145,000 and
the debt owed to be $175,010.46, awarded the plaintiff
certain other fees and costs, and set the defendant’s
law day for November 6, 2017. The defendant did not
appeal from the court’s judgment.
   On October 16, 2017, the defendant filed a motion to
open the judgment and extend the law day on the basis
that her default on the mortgage was due to an increase
in her mortgage payment that arose in relation to a
dispute regarding the payment of condominium associa-
tion fees. The defendant’s motion gave no indication
that she disputed the amount of the debt as found by
the court when it rendered judgment. The court, Dubay,
J., granted the defendant’s motion and extended the
defendant’s law day to January 22, 2018. On October
17, 2017, the defendant filed a petition for reinclusion
in the foreclosure mediation program, seeking to mod-
ify the mortgage and retain the property. On October
30, 2017, the court, Dubay, J., granted the petition.
  On November 14, 2017, the parties met with the fore-
closure mediator. The mediator filed a report with the
court in which she stated that the defendant had
requested a loan modification as an alternative to fore-
closure and that the parties would benefit from further
mediation. The report also provided that the mediation
session was not as productive as it could have been
because the defendant had not provided the plaintiff
with all of the documents it needed to consider a possi-
ble modification and the plaintiff did not sufficiently
follow up with the defendant.
  On November 15, 2017, the defendant filed a motion
for modification of the mediation period on the basis
that the plaintiff had failed to provide a document
request to the defendant in a timely fashion. The defen-
dant’s motion was granted by the court.
   On December 21, 2017, the parties again met with
the mediator. The mediator filed a report with the court
in which she stated that the parties had engaged in
conduct consistent with the objectives of the mediation
program and that the defendant had requested a loan
modification. The report provided that the plaintiff
denied the defendant’s request for a loan modification
because the plaintiff did not believe that the property
was her primary residence, and it indicated that the
mediator was not aware of any material reason to dis-
agree with this denial. The report further provided that,
if occupancy was proven, the defendant ‘‘would still
need to come up with [$23,000] as . . . part of a modifi-
cation agreement.’’ There is nothing in the mediator’s
report that suggests that the defendant disputed the
plaintiff’s claim regarding the amount of money she
would need to raise to complete a modification.
  On January 10, 2018, the defendant filed a second
motion to open the judgment and extend the law day.
The defendant argued that good cause existed to open
the judgment because the plaintiff had offered her a
three month trial payment plan toward a permanent
modification of her mortgage. Once again, the defen-
dant did not dispute the amount of the debt or the
amount she would need to pay the plaintiff to secure
a permanent modification. Instead, she represented in
her motion that she ‘‘[anticipated] being able to comply
with all the other requirements needed to permanently
modify the mortgage.’’ On January 22, 2018, the court,
Dubay, J., granted the motion and set a new law day
for May 14, 2018.
  On February 5, 2018, the mediator filed her final
report with the court in which she stated that the media-
tion was terminated because only one session was
ordered by the court and that, although the plaintiff
had agreed to a second session, the case did not settle.
  On May 2, 2018, the defendant filed a third motion
to open the judgment and extend the law day. The
defendant argued that she had completed her three
month trial payment plan and stated that she needed
to pay only a lump sum of approximately $23,000 to
the plaintiff’s servicer and certain other amounts
required to release some minor judgment liens. The
defendant argued further that she wanted to examine
the denial letter of her loan modification and submit
an appeal, and she requested an extension of the law
day to do so. On May 14, 2018, the court, Cobb, J.,
granted the motion and set a new law day for September
10, 2018.
  On August 29, 2018, the defendant filed her fourth
motion to open the judgment and extend the law day.
The defendant argued that she anticipated that she
would be receiving sufficient funds to reinstate the
mortgage and required an additional thirty to sixty days
to gain access to the funds. The defendant also
requested, for the first time, a ‘‘more specific break-
down’’ of the reinstatement figures provided by the
plaintiff’s servicer and stated that the additional time
was required to ensure the accuracy of the figures. On
September 10, 2018, the motion was granted by the
court, Hon. Patty Jenkins Pittman, judge trial referee,
and a new law day was set for November 19, 2018.
   On November 7, 2018, the defendant filed her fifth
motion to open the judgment and extend the law day.
The defendant argued that the reinstatement figure she
had received from the plaintiff included payments from
the plaintiff to her condominium association and that
she had documentation showing that she had made the
payments herself or that the plaintiff, in fact, had not
made the payments. The defendant requested an exten-
sion of the law day to discuss the discrepancies with
the plaintiff and to determine the actual reinstatement
figure. The plaintiff objected to the motion arguing,
inter alia, that the court, when it entered the judgment
of strict foreclosure on August 21, 2017, determined the
amount of the debt, which included the payments that
the defendant was now questioning. The motion to open
the judgment was denied by the court, Dubay, J., but
a new law day was set for January 22, 2019.
   On January 22, 2019, the defendant filed her sixth
motion to open the judgment and extend the law day.
She argued that the escrow figures claimed by the plain-
tiff were excessive and that she was ready and willing
to make the reinstatement payment, but needed to make
sure that the escrow amount stated by the plaintiff was
accurate. The motion to open the judgment was denied
by the court, Dubay, J., but the law day was extended
to February 25, 2019.
  On February 19, 2019, the defendant filed her seventh
motion to open the judgment. The defendant requested
that the court open and vacate the judgment or extend
the law day because doing so would allow both parties
time to ensure the accuracy of the payment requested by
the plaintiff for the defendant to reinstate the mortgage.
The defendant argued that there was good cause to open
the judgment and to vacate or to provide an extension
of the law day because the plaintiff’s figures were inac-
curate to ‘‘such a substantial degree.’’ The motion to
open and vacate the judgment was denied by the court,
Dubay, J., but the law day was extended to April 8, 2019.
   On March 27, 2019, the defendant filed her eighth
motion to open the judgment and her second petition
for reinclusion in the foreclosure mediation program.
The defendant requested that the court open and vacate
the judgment or extend the law day because the plain-
tiff’s figures were ‘‘inaccurate to such a substantial
degree, there is good cause to open the judgment and
to vacate or to provide an extension of the law day
and to order mediation’’ and that ‘‘[t]he additional time
vacating the judgment and not resetting the law day,
or entering an extended law day . . . will allow both
parties to participate in a mediation with accurate infor-
mation and payoff amounts, and ensure that whatever
amount is required to reinstate is the accurate reinstate-
ment amount.’’ The defendant also contended that (1)
she consistently requested the documentation that
formed the basis of the reinstatement amount and the
plaintiff had not provided the defendant with the
requested documentation, (2) the reinstatement
amount was erroneous, (3) the plaintiff did not adjust its
accounting properly, (4) the plaintiff would be unjustly
enriched if the foreclosure proceeded because the
defendant’s property would be foreclosed due to her
nonpayment of an amount that she does not owe, (5) the
plaintiff had a duty to inform the court of the changes
it made to the reinstatement amount following its dis-
covery of the overcharge or its decision to reduce the
amount due, (6) the plaintiff’s practice of demanding
additional money affected the mediation results, and
(7) she has proven her motivation to reinstate by consis-
tently pursuing clarity regarding, and an itemization of,
the reinstatement amount, and by providing her trial
counsel with funds to be held for the stated intention
of paying the reinstatement amount.
   In her petition for reinclusion in the foreclosure medi-
ation program, the defendant argued that the parties
would benefit from the assistance of the mediator in
determining the proper reinstatement figure due to ‘‘the
[p]laintiff’s recent major adjustment to the reinstate-
ment and representations that prior reinstatements
included amounts that would be credited back once
paid . . . .’’
  On April 5, 2019, the plaintiff filed an objection
directed to both the defendant’s motion to open the
judgment and the petition for reinclusion in the foreclo-
sure mediation program. In its objection, the plaintiff
noted the defendant’s multiple attempts to open the
judgment and either vacate the judgment or extend the
law day. The plaintiff contended that the defendant’s
participation in the mediation program during the prior
years was unproductive and fruitless. The plaintiff
argued further that the request for mediation was simply
an attempt to delay the proceedings in the case. The
plaintiff also contended that the issues raised in the
defendant’s motion to open the judgment were moot,
as the issues previously had been addressed and ruled
on by the court when it rendered judgment on August
21, 2017, and made a finding as to the amount of the
debt owed by the defendant.
  On April 8, 2019, the defendant’s motion and petition
were denied by the court, Dubay, J. This appeal fol-
lowed.
  After filing her appeal, the defendant filed a motion
for articulation, which was granted by the court. In its
articulation, the court noted that the defendant had filed
several motions to open the judgment. Additionally, the
court stated that the motion to open and vacate the
judgment or extend the law day and the petition for
reinclusion in the mediation program were denied due
to the reasons set forth in the plaintiff’s April 5, 2019
objection, which included the failure to show good
cause as required and the court previously having made
a finding of fact as to the amount of the debt owed
without any timely objection being filed by the defen-
dant. Lastly, the court stated that referral to mediation
for a third time ‘‘seemed assuredly fruitless.’’
                            I
  The defendant’s first claim on appeal is that the court
abused its discretion in denying her motion to open
the judgment and vacate or extend the law day. The
defendant argues that there was good cause to open
the judgment because General Statutes § 49-15 provides
for modifying a judgment in order to achieve an out-
come fairer to the parties based on the conditions that
were present at the time the motion was decided. We
are not persuaded.
  Section 49-15 (a) (1) provides that ‘‘[a]ny judgment
foreclosing the title to real estate by strict foreclosure
may, at the discretion of the court rendering the judg-
ment, upon the written motion of any person having
an interest in the judgment and for cause shown, be
opened and modified, notwithstanding the limitation
imposed by section 52-212a, upon such terms as to
costs as the court deems reasonable, provided no such
judgment shall be opened after the title has become
absolute in any encumbrancer except as provided in
subdivision (2) of this subsection.’’
  ‘‘Unlike General Statutes § 52-212, which provides
for opening default judgments generally and requires a
defaulted defendant to show that he had a good defense
that he was prevented from making by mistake, acci-
dent or other reasonable cause, § 49-15 prescribes only
four conditions for opening a judgment of strict foreclo-
sure: (1) that the motion be in writing; (2) that the
movant be a person having an interest in the property;
(3) that the motion be acted upon before an encum-
brancer has acquired title; and (4) that cause, obviously
good cause, be shown for opening the judgment.’’ (Inter-
nal quotation marks omitted.) Farmers & Mechanics
Savings Bank v. Sullivan, 216 Conn. 341, 352–53, 579
A.2d 1054 (1990).
   In order to be entitled to an opening of a judgment
pursuant to § 49-15, the movant bears the burden of
establishing the existence of good cause. See Connecti-
cut National Bank v. Zuckerman, 29 Conn. App. 541,
546, 616 A.2d 814 (1992). ‘‘[G]ood cause for opening a
[judgment] pursuant to § 49-15 . . . cannot rest
entirely upon a showing that the original foreclosure
judgment was erroneous. Otherwise that statute would
serve merely as a device for extending the time to appeal
from the judgment.’’ (Internal quotation marks omit-
ted.) USAA Federal Savings Bank v. Gianetti, 197
Conn. App. 814, 820, 232 A.3d 1275 (2020).
   ‘‘Our review of a trial court’s denial of a motion to
open a judgment of strict foreclosure, which was filed
more than twenty days after notice of the underlying
judgment, is narrow.2 Generally, an appeal must be filed
within twenty days of the date notice of the judgment
or decision is given. . . . In the context of an appeal
from the denial of a motion to open judgment, [i]t is
well established in our jurisprudence that [w]here an
appeal has been taken from the denial of a motion to
open, but the appeal period has run with respect to
the underlying judgment, [this court] ha[s] refused to
entertain issues relating to the merits of the underlying
case and ha[s] limited our consideration to whether the
denial of the motion to open was proper. . . . When
a motion to open is filed more than twenty days after
the judgment, the appeal from the denial of that motion
can test only whether the trial court abused its discre-
tion in failing to open the judgment and not the propriety
of the merits of the underlying judgment. . . . Because
opening a judgment is a matter of discretion, the trial
court [is] not required to open the judgment to consider
a claim not previously raised. The exercise of equitable
authority is vested in the discretion of the trial court and
is subject only to limited review on appeal.’’ (Citation
omitted; footnote added; footnote omitted; internal quo-
tation marks omitted.) Bank of America, N.A. v. Grog-
ins, 189 Conn. App. 477, 483–84, 208 A.3d 662, cert.
denied, 332 Conn. 902, 208 A.3d 659 (2019). Conse-
quently, ‘‘the action of the trial court will not be dis-
turbed on appeal unless it acted unreasonably and in
clear abuse of its discretion.’’ (Internal quotation marks
omitted.) Walton v. New Hartford, 223 Conn. 155, 169,
612 A.2d 1153 (1992). ‘‘In reviewing claims that the trial
court abused its discretion, great weight is given to the
trial court’s decision and every reasonable presumption
is given in favor of its correctness. . . . We will reverse
the trial court’s ruling only if it could not reasonably
conclude as it did.’’ (Internal quotation marks omitted.)
Wells Fargo Bank, N.A. v. Ruggiri, 164 Conn. App. 479,
485, 137 A.3d 878 (2016).
   The defendant asserts a variety of arguments in sup-
port of her claim. The defendant argues that the rein-
statement of the mortgage would avoid foreclosure
while making the lender whole for missed payments
and associated costs. She contends that the conditions
at the time of the motion favored opening the judgment
because she had obtained the funds needed to reinstate
the mortgage, and she further contends that she was
justified in questioning the plaintiff’s reinstatement
quote. The defendant also argues that the conditions
existing at the time of each of her eight motions were
dissimilar. She states that she moved to open the judg-
ment for an eighth time because the plaintiff repeatedly
refused to provide documentation to explain its charges
and credits ‘‘after admitting its practice of demanding
more in a reinstatement quote than was owed and claim-
ing that the $15,075 difference in [reinstatement] quotes
came from an extra suspense balance credit . . . .’’
Last, the defendant argues that the law of the case
doctrine did not preclude the court from departing from
its finding of debt in its original judgment because the
figures in the affidavit of debt underlying the debt find-
ing are erroneous.
   In response, the plaintiff argues that the court prop-
erly denied the defendant’s motion to open the judg-
ment because the court considered the finding of the
amount of the debt made when the court rendered
judgment on August 21, 2017, the defendant’s noncom-
pliance with the terms of her loan modification, and
the explanations for her delays, and it properly con-
cluded that the defendant did not show the requisite
good cause. The plaintiff argues further that the parties
never settled on a reinstatement figure and that opening
the judgment would have been futile.
  On review, we conclude that the court did not act
unreasonably and in clear abuse of its discretion in
denying the defendant’s motion to open. In the August
21, 2017 judgment, the trial court made a finding as
to the amount of debt, which the defendant did not
challenge on appeal or in her first four motions to open.
Her claims that the trial court abused its discretion are
premised on her assertion that the court’s finding as to
the amount of the debt, made at the time it rendered
judgment, was erroneous. In essence, the defendant
wants to use her motion to open and her petition for
reinclusion in lieu of a timely appeal to challenge the
underlying judgment. This she cannot do. As noted pre-
viously in this opinion, an appeal from the denial of a
motion to open cannot be used to challenge the propri-
ety of the merits of the underlying judgment. USAA
Federal Savings Bank v. Gianetti, supra, 197 Conn.
App. 820; Bank of America, N.A. v. Grogins, supra, 189
Conn. App. 484. Consequently, the court’s denial of the
motion to open because it challenged for the first time
the court’s previously made finding as to the amount
of the debt was in no way an abuse of discretion.
   In addition, the court’s denial of the last motion to
open cannot be considered an abuse of discretion given
the numerous opportunities, after the judgment of strict
foreclosure was rendered, that the defendant was given
to either complete a modification of the mortgage note
or to reinstate the note. From October, 2017 to May,
2018, the trial court granted three of the defendant’s
motions to open the judgment on the basis of the defen-
dant’s contentions that she was seeking a modification
of the mortgage note. In August, 2018, the defendant
filed a fourth motion to open the judgment, which the
court granted, contending that her prior loan modifica-
tion efforts were unsuccessful because she did not have
the $23,000 lump sum payment the plaintiff demanded,
she would have such funds within thirty to sixty days,
and she was prepared to reinstate the mortgage once
she obtained such funds. In addition, although she noted
in her motion that she had requested from the plaintiff
‘‘a more specific breakdown of the reinstatement fig-
ures’’ to ‘‘ensure that no overpayment will be made,’’
she did not claim that the amount of the debt, as found
by the court in August, 2017, was incorrect.
   It was not until the defendant’s fifth motion to open,
filed on November 7, 2018, that the defendant asserted
that the escrow fees claimed by the plaintiff for condo-
minium association fees it paid on behalf of the defen-
dant were overstated.3 The plaintiff objected to the
motion, noting that the fees in question were paid by
the plaintiff in 2011, and were part of the debt found
by the court in the August 21, 2017 judgment. Conse-
quently, the plaintiff argued that the defendant could
no longer dispute the amount of such fees. The court
denied the motion to open but, nonetheless, extended
the defendant’s law day. The same result occurred with
respect to the defendant’s sixth and seventh motions
to open; the motions were denied, but the defendant’s
law day was extended, giving her additional time to
reinstate the mortgage note. It was only in response to
the defendant’s eighth motion to open, filed on March
27, 2019, more than eighteen months after the court
rendered the judgment of strict foreclosure, that the
court denied the motion and did not extend the defen-
dant’s law day.
   In light of the numerous opportunities that the court
gave the defendant to resolve this matter postjudgment,
either by way of modification or reinstatement, and in
light of the fact that the only reason the defendant has
not reinstated the mortgage note is her desire to dispute
portions of the debt owed that were determined by the
court when it rendered judgment, we cannot conclude
that the court’s denial of the defendant’s eighth motion
to open constituted an abuse of discretion.
                            II
   The defendant’s second claim on appeal is that the
trial court abused its discretion in denying her petition
for reinclusion in the foreclosure mediation program.
The defendant contends that the parties were likely to
benefit from mediation because the only impediment to
reinstatement was an agreement on the reinstatement
amount. In addition, the defendant argues that there
was a substantial change in circumstances because she
obtained the funds to reinstate after the previous media-
tion.
   ‘‘This court reviews mortgage foreclosure appeals
under the abuse of discretion standard. . . . A foreclo-
sure action is an equitable proceeding. . . . The deter-
mination of what equity requires is a matter for the
discretion of the trial court. . . . In determining
whether the trial court has abused its discretion, we
must make every reasonable presumption in favor of
the correctness of its action. . . . Our review of a trial
court’s exercise of the legal discretion vested in it is
limited to the questions of whether the trial court cor-
rectly applied the law and could reasonably have
reached the conclusion that it did.’’ (Internal quotation
marks omitted.) Bayview Loan Servicing, LLC v. Park
City Sports, LLC, 180 Conn. App. 765, 780, 184 A.3d
1277, cert. denied, 330 Conn. 901, 192 A.3d 426 (2018).
   General Statutes § ‘‘9-31l (c) (5) provides in relevant
part that the court may refer a foreclosure action
brought by a mortgagee to the foreclosure mediation
program at any time, for good cause shown . . . .
When determining whether good cause exists, the court
shall consider whether the parties are likely to benefit
from mediation and, in the case of a referral after prior
attempts at mediation have been terminated, whether
there has been a material change in circumstances.
Therefore, for a referral after prior attempts at media-
tion have been terminated, showing good cause requires
showing both that the parties are likely to benefit from
mediation and that a material change in circumstances
has occurred.’’ (Internal quotation marks omitted.) U.S.
Bank, N.A. v. Morawska, 165 Conn. App. 421, 425–26,
139 A.3d 747 (2016).
  In the present case, the record shows that the defen-
dant was given two opportunities to participate in the
foreclosure mediation program and that those opportu-
nities failed to yield a fruitful result. Furthermore, the
plaintiff made it clear to the court in its opposition to
the petition for reinclusion that it would not engage in
any further discussions regarding the amount due from
the defendant to reinstate the mortgage because that
amount had been determined finally by the court when
it rendered judgment on August 21, 2017. Thus, we
conclude, on the basis of our review of the record, that
the trial court acted well within its discretion in denying
the petition for reinclusion on the ground that the defen-
dant had not shown that the parties were likely to bene-
fit from mediation.
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
    The following entities were also named as defendants: Connecticut
Orthopaedic Specialist; Glenwood Place of Farmington Association, Inc.;
Medical Imaging Center, PC; The Hospital of Central Connecticut at New
Britain General and Bradley Memorial; and UConn Health Center Anesthesi-
ology. Susann T. McCarthy, also known as Susann McCarthy and Susan
McCarthy, is the only defendant participating in this appeal. For clarity, we
refer to Susann T. McCarthy as the defendant.
  2
    In this case, the judgment of strict foreclosure was rendered on August
21, 2017, and the defendant did not appeal from that judgment. The defen-
dant’s first motion to open was not filed until October 16, 2017.
  3
    The defendant had asserted in her first motion to open that good cause
existed to open the judgment because her default was the result of an
increase in her mortgage payment that arose ‘‘due to [the plaintiff] having
paid condominium association fees that had been disputed on and off over
the years for various reasons.’’ Subsequent to the first motion to open, the
defendant did not raise this issue again until the defendant’s fifth motion
to open, filed on November 7, 2018, when she, for the first time, clearly
articulated that she believed the plaintiff was overcharging her for such fees.